Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 15-16 and 18-19 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku et al. (8,220,630). Ku et al. disclose a reticle pod comprising a base (20) configured to support a six-sided reticle (9) thereon, a cover (22) having a top surface and configured to mate with the base, and one or more reticle retainers (40) each including a reticle contact member (bottom tip of 401) configured to contact a top side wall of the reticle to limit movement of the reticle, each reticle contact member including an outwardly extending arm (403) and a downwardly extending leg (401) that extends through the cover, wherein upon actuation of the arm, the downwardly extending leg is configured to move in a direction toward the top side wall of the reticle.  
As to claims 2 and 3, the reticle contact member limits movement in horizontal and vertical directions. 
As to claim 4, the reticle contact member is configured to contact a top surface of the reticle. 
As to claim 5, disclosed are multiple reticle retainers configured to contact a top surface side wall of the reticle. 
As to claim 6, each of the one or more reticle retainers comprises a resilient member that biases in a non-contact position. 
 As to claim 7, an elastomeric disk (42) is disclosed. 
	As to claim 15, an outer pod having an outer pod base (15) and an outer pod cover (12) is disclosed. 
	As to claims 16 and 18-19, the recited method of use is performed by the use of the structure described above.  

Applicant’s arguments, filed July 1, 2022, with respect to the rejections employing Bonora et al. have been fully considered and are persuasive.  The grounds of rejection employing Bonora et al. have been withdrawn. 

Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive relative to Ku et al.. The prior art reference defines a six-sided reticle which applied reticle contact member contacts a top side wall of the reticle to limit movement of the reticle. The claims are not seen to distinguish from the prior art six-sided reticle of Ku et al.. Applicant refers to side, but is vague as to which side is exactly being referenced. 

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claim 14 would also then be allowable. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736


BPG